Case 1:21-cv-00749-BMC Document 4-1

©). CT Corporation

Filed 02/11/21 Page 1 of 16 PagelD #: 8

Service of Process
Transmittal
12/08/2020

CT Log Number 538719948

To: Kim Lundy Service Of Process

Walmart Inc.
702 SW 8TH ST

BENTONVILLE, AR 72716-6209

RE: Process Served in New York

FOR: WALMART INC. (Domestic State: DE)

ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

TITLE OF ACTION:
DOCUMENT(S) SERVED:

COURT/AGENCY:

NATURE OF ACTION:

ON WHOM PROCESS WAS SERVED:

DATE AND HOUR OF SERVICE:
JURISDICTION SERVED :
APPEARANCE OR ANSWER DUE:

ATTORNEY(S) / SENDER(S):

ACTION ITEMS:

REGISTERED AGENT ADDRESS:

Pineiro Maritza, Pltf. vs. Walmart Inc., Dft.
Letter, Notice(s), Summonses, Complaint(s), Verification(s)

Queens County: Supreme Court, NY
Case # 72359720

Personal Injury - Failure to Maintain Premises in a Safe Condition - 08/05/2020 at
1220 Old Country Road, Westbury, NY 11590

C T Corporation System, New York, NY

By Process Server on 12/08/2020 at 15:26

New York

Within 20 days after service, exclusive of the day of service

Jeffrey W. Bader
Bader & Yakaitis, LLP
1430 Broadway

Suite 1802

New York, NY 10018
212-465-1110

CT has retained the current log, Retain Date: 12/09/2020, Expected Purge Date:
12/14/2020

Image SOP

Email Notification, Kim Lundy Service Of Process ctlawsuits@walmartlegal.com

C T Corporation System
28 Liberty Street
New York, NY 10005

877-564-7529
MajorAccountTeam2@wolterskluwer.com

The information contained in this Transmittal is provided by CT for quick reference only. It does not constitute a legal opinion, and should not otherwise be
relied on, as to the nature of action, the amount of damages, the answer date, or any other information contained in the included documents. The recipient(s)
of this form is responsible for reviewing and interpreting the included documents and taking appropriate action, including consulting with its legal and other
advisors as necessary. CT disclaims all liability for the information contained in this form, including for any omissions or inaccuracies that may be contained

therein.

Page 1 of 1/ GP
 

') Wolters Kluwer

 

 

 

 

 

 

 

PROCESS SERVER DELIVERY DETAILS
Date: Tue, Dec 8, 2020
Server Name: NY-NYC DROPOFFPROCESSSERVER
eT
co = eueoee eae songs! wn eee tiene em oe ttt te ems ami ed ko a he tee : i - ~y
Entity Served WALMART INC. ‘ et 4
Kee a
Agent Name Of
Case Number 723597/2020 .
Jurisdiction NY i

 

SLO oe a ein HN, erg: when,
 

 

tv
a

ge

NYS Department of State

Division of Corporations
i
Entity Information

The information contained in this database is current through December 4, 2020.

 

Selected Entity Name: WALMART INC.
Selected Entity Status Information

Current Entity Name: WALMART INC.

DOS ID #: . 1453447
Initial DOS Filing Date: JUNE 06, 1990
County: SUFFOLK
Jurisdiction: DELAWARE
Entity Type: FOREIGN BUSINESS CORPORATION

Current Entity Status: ACTIVE

Selected Entity Address Information
DOS Process (Address to which DOS will mail process if accepted on behalf of the entity)
WALMART INC.

28 LIBERTY STREET
NEW YORK, NEW YORK, 10005

Chief Executive Officer
C. DOUGLAS MCMILLON

702 SW 8TH ST.
BENTONVILLE, ARKANSAS, 72716

Principal Executive Office
WALMART INC.

702 SW 8TH ST.
BENTONVILLE, ARKANSAS, 72716

Registered Agent
C T CORPORATION SYSTEM

28 LIBERTY ST.
NEW YORK, NEW YORK, 10005

 

 
 

 

This office does not record information regarding the
names and-addresses of officers, shareholders or
. directors of nonprofessional corporations except the
ot chief executive officer, if provided, which would be
listed above. Professional corporations must include the
name(s) and address(es) of the initial officers, directors,
and shareholders in the initial certificate of
incorporation, however this information is not recorded
and only available by viewing the certificate.

 

*Stock Information

# of Shares Type of Stock $ Value per Share
No Information Available

*Stock information is applicable to domestic business corporations.

Name History

Filing Date Name Type Entity Name
MAR 09, 2018 Actual WALMART INC.
JUN 06, 1990 Actual WAL-MART STORES, INC.

A Fictitious name must be used when the Actual name of a foreign entity is unavailable for use in New York
State. The entity must use the fictitious name when conducting its activities or business in New York State.

NOTE: New York State does not issue organizational identification numbers.
Search Results New Search

Services/Programs | Privacy Policy | Accessibility Policy | Disclaimer | Return to DOS
Homepage | Contact Us

 

 
 

 

 

SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF QUEENS

 

JMARITZA PINEIRO

 

 

 

Plaintiff/Petitioner,

- against - Index No. 7 C Sy_7 IS Rae

 

WALMART INC.

 

 

Defendant/Respondent.

 

NOTICE OF COMMENCEMENT OF ACTION
SUBJECT TO MANDATORY ELECTRONIC FILING

PLEASE TAKE NOTICE that the matter captioned above, which has been commenced by filing of the
accompanying documents with the County Clerk, is subject to mandatory electronic filing pursuant to Section 202.5-bb
of the Uniform Rules for the Trial Courts. This notice is being served as required by Subdivision (b) (3) of that
Section.

The New York State Courts Electronic Filing System (“NYSCEF’) is designed for the electronic filing of
documents with the County Clerk and the court and for the electronic service of those documents, court documents,
and court notices upon counsel and self-represented parties. Counsel and/or parties who do not notify the court of a
claimed exemption (see below) as required by Section 202.5-bb(e) must immediately record their representation within
the e-filed matter on the Consent page in NYSCEF. Failure to do so may result in an inability to receive electronic
notice of document filings.

Exemptions from mandatory e-filing are limited to: 1) attorneys who certify in good faith that they lack the
computer equipment and (along-with all employees) the requisite knowledge to comply; and 2) self-represented parties
who choose not to participated in e-filing. For additional information about electronic filing, including access to Section
202.5-bb, consult the NYSC eat www.nycourts.gov/efile or contact the NYSCEF Resource Center at 646-

@courts.state.ny.us.

       

 

 

 

fire) 1430 Broadway, Suite 1802 (Address)
New York, NY 10018
Bader & Yakaitis LLP
(Firm Name) 212-465-1110 (Phone)

 

 

 

 

 

 

 

 

jbader@bynlaw.com (E-Mail)

To: WALMART INC

4/8/11

 

 
 

 

 

 

 

 

_ @ILED : “QUEENS “COUNTY C” SRK 127 07/2020" 12:29 PM INDEX NO. 723597/2020
NYSCEF DOC. NO. 1 . RECEIVED NYSCEF: 12/07/2020
SUPREME COURT OF THE. ST. ATE OF NEW YORK Index No.:
COUNTY OF QUEENS Date Purchased:
eerewenteecienen “s--=----X SUMMONS
MARITZA PINEIRO
oe Plaintiff designates County as
Plaintiff(s), the place of trial.
-against- The basis of venue-is:
a Plaintiff's residence
WALMART INC.. Plaintiff resides at:
100-18 203: Street

Defendant(s). | Hollis; NY. 11423
BS SiNsiepetiesen pen cere cess ertrrnss stews: X. County:of Queens

 

To the above named Defendants:

You are hereby summoned to answer the complaint in this action, and to serve'a copy
of your answer, or, ‘if the: complaint is not served with. this summons, to:serve-a notice of appearance
on the: Plaintiffs. attomeys within. twenty days after the service: of: this summons, exclusive of:the day
of service, where:servicé.is:made by delivery upon you’ personally within the: state, or,.within 30:days
after completion: of service where’service-is made in any other tanner. In case of your failure to.
appear:or answer, judgment will be taken against you by default for the relief demarided in ‘the

complaint.

  
  

Dated: NEW ‘YORK, NEW. YORK , yoy
December ‘qs 2020 Loe

 

 

 

1430 Broadway:
Suite 1802, 7
New York, New York.10018
° (212) 465-1110
TO: VIA SECRETARY OF STATE.

WALMART ING:

28 LIBERTY STREET

New York, NY 10005
1 of 5

 
 

 

, EILED: QUEENS “COUNTY C” SRK 12/07/2020 12:29 P INDEX NO. 723597/2020
NYSCBEF DOC. NO. 1 . , RECEIVED NYSCEFE: 12/07/2020

SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF QUEENS
MARITZA PINEIRO Index No.:

Date Purchased:

 

Plaintiff,
VERIFIED COMPLAINT

‘-against-
WALMART INC,
Defendant. .
Plaintiff, by her-attorneys, BADER & YAKAITIS, LLP, complaining of the Defendants,
respectfully alleges, upon information and belief; as follows: |
lL. Upon information, and, belief, Defendant WALMART INC: was aid still is a

dornestié foreign business.corporation daly organized and existing tider and by virtue of the laws of

 

2. On Augist. 5,.2020, Defendant’ WALMART INC: owned. business, knowns as
“WALMART” located at 1320 Old Country:Road, Westbury, NY 11590.

3. On August 5, 2020, Deferidant WALMART INC. conducted business at 1220:Old
Country.Road, Westbury, NY 115900n August 5; 2020,

. 4, On August.5, 2020: Defendant WALMART INC. owned a building or premises
" knownras 1220 Old Country Road; Westbury, NY: 11590.

5.  On-Atigust 5;.2020 Defendant WALMART ING. leases a portion of the building or
premises known as 1220 Old Country Road, Westbury, NY 11590.

6. That-on. August 5,.2020, ‘the defendant, WALMART INC. operated the aforesaid
premises.

7, That on. August 5, 2020, the. defendant, WALMART INC. managed the aforesaid

 

premises.

8. That on Augiist-5,-2020, the defendant, WALMART INC. maintained the:aforesaid

premises.

2 of 5

 
 

 

 

 

 

 

 

(FILED: QUEENS COUNTY C SRK 12/07/2020 12:29 pM INDE NO. 723597/2020
NYSCEF DOC. NO. 1 . , RECEIVED NYSCEF: 12/07/2020

9. That on August 5, 2020, the defendant, WALMART INC. controlled the aforesaid
premises.

10. That at all the times hereinafter mentioned; the defendant had the duty of maintaining
the aforesaid premises in a safe. and proper condition, free:of hazards, traps, nuisances and defects.

11. On August 5, 2020, while plaintiff was lawfully at or about the aforesaid premises,
she was caused to fall and sustain:serious personal injuries, all as a result of the negligence of the
defendant:

12. That said occurrence was.caused by reason ofthe negligence and carelessness of the
defendant, in the-ownership, operation, management, maintenance; supervision and control of the
aforesaid premises at the place’aforerientioned; in-allowing suffering and permitting said premises
and-a portion thereof to be and remain: in.a dangerous, broken and:hazardous condition; in allowing
said premises to fall into- disrepair’; in that said premises was: and remained in a dangerous condition
and defective state constituting an unreasonable, actual and potential trap and menace likely:to cause
severe-and serious personal injuries to patrons thereat and did actually. cause said injuries of: this
plaintiff, in failing to take reasonable. and adequate precautions. and measures to prevent the said
occurrence; in failing to place ‘Warning signs or barricades about the dangerous condition: in failing:
to have competent help or employees-who would prevent the occurrence and negligent condition; in

_failing to conduct reasonable and proper inspections of said premises; in. failing to provide protection.
of protective devices to-protect plaintiff or person similarly’ situated and:the conduct of the defendants.
as.aforesaid was wanton, willful.and with conscious disregard'for the tights, safetyand wellbeing
of the plaintiff and others similarly situated.

13. That by reason. of foregoing, the plaintiff, was rendered sick,.sore, lame. and disabled,
and suffered severe, painful and permanent injuries to various parts of his/her person, with
accompanying pain;-that he/she continues to be sick, sore, lame and disabled, and upon, information

and belief, he/she will. continue to be sick; sore, lame and disabled, fora long time to come and was

3 of 5

 

 
 

 

(FILED: QUEENS COUNTY C” “RK 12/07/2020 12:29 pM INDEX” NO’ “723597/2020
7” NYSCEF DOC. NO. 1 : . RECEIVED NYSCEF: 12/07/2020

required: to receive hospital and miedical treatment and attention for his/her injuries and was unable
and-shall continue-to be unable:to pursue:his/her usual ‘pursuits, activities and: employment.

14. That-by-reason.of the foregoing; plaintiff has been:damaged in.a-sum that exceeds
the jurisdictional-limits of ‘all lower-couits:that would-otherwise have jurisdiction of this action:

15. Plaintiff herewith demiands:a trial by jury: |

WHEREFORE, Plaintiff MARITZA .PINEIRO demands judgtient including
compensatory: datnages agaixist the’ Defendants in 4 sum of money having-a’present value‘ which
exceeds the jurisdictional limits of all lower courts which would otherwise have jurisdiction in this
-matter...

Dated: Nei York, New York
December 7,.2020

 

 

(212/465-1110

4 of 5
 

 

 

(FILED "QUEENS COUNTY *~ ERK 12/07/2020 12:29 pM . INDEX NO. ©723597/2020
“ NYSCEF DOC. NO. 1 , . RECEIVED NYSCEF: 12/07/2020

 

VERIFICATION.

STATE OF NEW YORK
COUNTY OF NEW YORK

The undersigned, being an.attorney dulyadmitted to-practice inthe Courts of the State of New
York,, affirins ‘under the. penalties of perjury; that'l am one.of the attomeys for the plaintiff(s) in the
within action: |

That I have.read.and know the contents of the foregoing:summons and complaint-and that the
same is‘triéto my Own, knowledge, except’ as ‘to ‘the: matters: therein. stated: to: be’ alleged upon
information.and belief, and'as to’those matters J believe it'to be-true.

This Verification is.made by affirmant:and not by the plaintiff(s) hereiti because the plaintiff(s)
is/are not within the county. where affirmanit mairitains his/her office..

‘This Verification is based on information furnished to-affirmant by the plaintiff(s)is.this action
and information contained ‘in affirmant's‘file.

Dated::Detember 7,,.2020
-New: York, NY"

 

 

S of 5

 

 
 

 

SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF QUEENS

 

 

MARITZA PINEIRO

 

 

 

Plaintiff/Petitioner,

- against - Index No. 7 C $ 7 rf Sa

WALMART INC,

 

 

 

 

Defendant/Respondent.
Xx

 

NOTICE OF COMMENCEMENT OF ACTION
SUBJECT TO MANDATORY ELECTRONIC FILING

PLEASE TAKE NOTICE that the matter captioned above, which has been commenced by filing of the
accompanying documents with the County Clerk, is subject to mandatory electronic filing pursuant to Section 202.5-bb
of the Uniform Rules for the Trial Courts. This notice is being served as required by Subdivision (b) (3) of that
Section.

The New York State Courts Electronic Filing System (“NYSCEF”) is designed for the electronic filing of
documents with the County Clerk and the court and for the electronic service of those documents, court documents,
and court notices upon counsel and self-represented parties. Counsel and/or parties who do not notify the court of a
claimed exemption (see below) as required by Section 202.5-bb(e) must immediately record their representation within
the e-filed matter on the Consent page in NYSCEF. Failure to do so may result in an inability to receive electronic
notice of document filings.

Exemptions from mandatory e-filing are limited to: 1) attorneys who certify in good faith that they lack the
computer equipment and (along-with all employees) the requisite knowledge to comply; and 2) self-represented parties
who choose not to participatdin e- filing. For additional information about electronic filing, including access to Section
202.5-bb, consult the NYSC. e-gt Www.nycourts.gov/efile or contact the NYSCEF Resource Center at 646-

386-3033 @courts.state.ny.us.

  
        

 

 

dire) 1430 Broadway, Suite 1802 (Address)
New York, NY 10018
(Name)
(Bader & Vakaitis LLP |
(Firm Name) 212-465-1110 (Phone)

 

 

 

 

 

 

 

 

jbader@bynlaw.com (E-Mail)

 

To: WALMART INC

4/8/11

 

 
 

 

 

 

Aeon DOC. NO. 1

SUPREME COURT OF THE.STATE OF NEW YORK

 

COUNTY OF QUEENS —
MARITZA PINEIRO *
Plaintiffs),
~against-
WALMART INC.
Defendant(s).

 

To the above named Defendants:

723597/2020
12/07/2020

INDEX NO.
RECEIVED NYSCEF:

Index No.:
Date Purchased:

SUMMONS

Plaintiff designates County as

the place of trial.

The basis of venue-is:
Plaintiff's residence
Plaintiff resides at:

100-18 203. Street

Hollis; N¥: 11423.

County:-of Queeris

You are hereby summoned to answer.the complaintin this:action, and to. serve'a copy
of. your answer, or, if the complaint i is not served with this:summons, to:serve:a notice of appearance
on the Plaintiffs. attormeys within twenty days.after the service: of. this'summons, exclusive of.the day
of service, where:service:is:made by delivery upon you’ personally within the: state, or, within 30: days.
after completion: of service. where service-is made in any other manner. In case of your failure to
appear ‘or answer, Judgment will be taken against. you by default ‘for the relief demaiided in ‘the

" complaint:

   

Dated:
December qs 2020

TO: VIA-SECRETARY. OF STATE

WALMART INC.
28 LIBERTY: STREET
New York, NY 10005

 

NEW YORK, NEW YORK 77)

 

1430 Broadway: fo
Suite 1802:
New York, New-York 10018
(212) 465-1110

1 of 5

 

 
 

 

 

 

_ILED: QUEENS COUNTY C“4RK 12/07/2020 12:29 PM INDEX NO. 723597/2020
NYSCEF DOC. NO. 1 . , RECEIVED NYSCEF: 12/07/2020

SUPREME COURT OF THE STATE OF NEW YORK

 

COUNTY OF QUEENS
MARITZA PINEIRO Index No.:
Date Purchased:
Plaintiff,
VERIFIED COMPLAINT
WALMART INC.
Defendant. .

 

Plaintiff, by ‘her attomeys, BADER & YAKAITIS, LLP, complaining of the Defendants,
respectfully alleges, upon information and belief, as follows:

1. Upon information: and belief, Defendant WALMART INC: was and still is a
dornestié foreign business. corporation duly:organized and existing urider and by virtue of the laws of

the State of New York.

 

2s, On August 5,.2020, Defendant‘ WALMART. INC: owned :a business: kriowns as
“WALMART” located at 1220.Old Country Road, Westbury, NY 11590.

3. On ‘August 5, 2020, Deferidant WALMART 'INC. conductéd business at 1220.0ld
Country Road, Westbury, NY 115900n August 5, 2020,

- 4, | On August..5, 2020° Defendant WALMART INC. owned a building or premises
known:as 1220 Old Country:‘Road; Westbury, NY‘ 11590.

5. On Atigust 5;.2020 Defendant WALMART ING. leases.a portion of the building or

premises known as 1220 Old Country Road, Westbury, NY 11590.

 

6. That: on. August 5,.2020, the defendant, WALMART INC. operated the aforesaid
premises.
7. That on August 5, 2020, the defendant, WALMART INC. managed the aforesaid

premises.
8. That ‘on August 5,-2020, the defendant, WALMART INC. maintained the aforesaid

premises.

2 of 5

 
 

 

 

 

_ EILED: “QUEENS COUNTY ( SRK 12/07/2020 12:29 PM TNBEX NO. 723597/2020
NYSCEF DOC. NO. 1 . ° RECEIVED NYSCEF: 12/07/2020

9. That on August 5, 2020, the defendant, WALMART INC. controlled the aforesaid
premises.
10. That at all-the times hereinafter mentioned, the defendant had the duty of maintaining
the aforesaid premises in a safe. and proper condition, free. of hazards, traps, nuisances and defects.
11. On. August 5,.2020, ‘while plaintiff was lawfully at or about the aforesaid premises,
she was caused to fall and sustain serious personal injuries; all as a result of the negligence of the
defendant.
12. That said occurrence was caused by reason of:the negligerice and.carelessness of the.
defendant, ‘in the ownership, operation, management, maintenance; supervision and control of the
aforesaid premises at the place aforementioned; in.allowing suffering and permitting said premises
and a portion thereof to be and remain: in.a dangerous, broken and hazardous condition; in allowing
‘said premises to fall into: disrepair; in that: said premises was:and remained in a dangerous condition
and.defective state constituting an unreasonable, actual and potential trap and menace likely-to cause
severe and serious personal injuries to patrons thereat and did actually. cause’ said injuries of. this
plaintiff, in failing to. take.reasonable. and adequate precautions. and measures to prevent the said
occurrence; in failing to: place Warhing signs or barricades about the dangerous condition: in failing:
to: have competent help or employees who would prevent the occurrence and negligent, condition; in
failing to conduct reasonable and proper inspections of said premises; in failing to provide protection
or protective devices to protect plaintiff or person similarly situated and:the conduct of the defendants.
as aforesaid was wanton, willful. and with. conscious disregard for the rights, safety and wellbeing
of the plaintiff and others similarly situated.
13. That by reason. of foregoing, the plaintiff, was rendered sick,.sore, lame and disabled,
and suffered severe, painful and permanent injuries to various parts of his/her person, with
accompanying pain; that he/she continues to be sick, sore, lame and disabled, and upon information

and belief, he/she will continue to be sick, sore, lame and disabled, for:a long time to come and was

3 of 5

 

 
 

 

(FILED: QUEENS COUNTY C” “RK 12/07/2020 12:29 PM INDEX NO. 723597/2020
** NYSCEF DOC. NO. 1 . . RECEIVED NYSCEF: 12/07/2020

required: to receive hospital and niedical treatment and attention for his/her injuries and: was unable
and-shall continue to be unable:to pursue:his/her usual pursuits, activities and. employment.

14. That. by-reason of the foregoing; plaintiff has been :damaged in:a-sum that exceeds
the jurisdictional limits of all lower courts:that woiild.otherwise have jurisdiction of this action:

15. Plaintiffherewith demands a trial by jury. |

WHEREFORE, Plaintiff, MARITZA .PINEIRO demands judginent including
coinpensatory: dainages against the’ Defendants’in a-sum of money having-a’present:-value' which
exceeds the jurisdictional limits ofa lower courts which would otherwise have jurisdiction in this
-matter...

Dated: New York, New York
December 7,.2020

 

 

(212)'465-1110

4 of 5
 

 

 

 

(FILED -- QUEENS COUNTY /~ ERK 12/07/2020 19-29 PM INDEX NO. 723597/2020

y? :
* NYSCEF DOC. NO. 1 RECEIVED NY¥SCEF: 12/07/2020

VERIFICATION.

STATE‘OF NEW: YORK.
COUNTY OF NEWYORK

The-undersigned, being an attorney-duily admitted to practice inthe Courts of the State of New
York,, affirins under the. penalties of perjiiry; that'l am one.of the attomeys for the plaintiff(s) in the
within action: |

That [-haveitead and know the.contents of the foregoing:summons and.complaint aid that thie
same is‘ trué-to my own knowledge, ‘except as to ‘the: matters: therein. stated: to, be’ alleged upon /
‘information.and belief, and‘as to those matters I béliéve it to be-trie.

This: verification‘is made:by affirmantiand not by the: plaintifi(s): herein. because the plaintiff(s)

is/are not within the county. where affirmarit maintains his/her office.

and information contained in. affirmant's file..

Dated: Deéember’7,.2020 .
-New: York, NY"

 

 

5 of 5

 

 
